


EXHIBIT 10.35

UGI CORPORATION
2013 OMNIBUS INCENTIVE COMPENSATION PLAN
PERFORMANCE UNIT GRANT LETTER
This PERFORMANCE UNIT GRANT, dated April 1, 2013 (the “Date of Grant”), is
delivered by UGI Corporation (“UGI”) to John L. Walsh (the “Participant”).
RECITALS
The UGI Corporation 2013 Omnibus Incentive Compensation Plan (the “Plan”)
provides for the grant of performance units (“Performance Units”) with respect
to shares of common stock of UGI (“Shares”). The Compensation and Management
Development Committee of the Board of Directors of UGI (the “Committee”) has
decided to grant Performance Units to the Participant.
NOW, THEREFORE, the parties to this Grant Letter, intending to be legally bound
hereby, agree as follows:
1.Grant of Performance Units. Subject to the terms and conditions set forth in
this Grant Letter and in the Plan, the Committee hereby grants to the
Participant a target award of 21,000 Performance Units (the “Target Award”). The
Performance Units are contingently awarded and will be earned and payable if and
to the extent that the Performance Goals (defined below) and other conditions of
the Grant Letter are met. The Performance Units are granted with Dividend
Equivalents (as defined in Section 7).
2.    Performance Goals.
(a)    The Participant shall earn the right to payment of the Performance Units
if the Performance Goals are met for the Performance Period, and if the
Participant continues to be employed by, or provide service to, the Company (as
defined in Section 7) through December 31, 2015. The Performance Period is the
period beginning January 1, 2013 and ending December 31, 2015. The Total
Shareholder Return (“TSR”) goals and other requirements of this Section 2 are
referred to as the “Performance Goals.”
(b)    The Target Award level of Performance Units and Dividend Equivalents will
be payable if UGI’s TSR equals the median TSR of the comparison group designated
by the Committee (the “Peer Group”) for the Performance Period. The Peer Group
is the group of companies that comprises the Russell Midcap Utilities Index,
excluding telecommunications companies, as of the beginning of the Performance
Period, as set forth on the attached Exhibit A, and as described herein. If a
company is added to the Russell Midcap Utilities Index during the Performance
Period, that company is not included in the TSR calculation. A company that is
included in the Russell Midcap Utilities Index at the beginning of the
Performance Period will be removed from the TSR calculation only if the company
ceases to exist as a publicly traded




--------------------------------------------------------------------------------



company during the Performance Period (including by way of a merger or similar
transaction in which the company is not the surviving company), consistent with
the methodology described in subsection (c) below. Companies that are designated
at the beginning of the Performance Period as telecommunications companies in
the Russell Midcap Utilities Index shall be excluded from the TSR calculation.
The actual amount of the award of Performance Units may be higher or lower than
the Target Award, or it may be zero, based on UGI’s TSR percentile rank relative
to the companies in the Peer Group, as follows:
UGI’s TSR Rank         Percentage of Target Award Earned
                                (Percentile)
90th                        200%
75th                        162.5%
60th                        125%
50th                        100%
40th                         70%
25th                         25%
Less than 25th                     0%


The award percentage earned will be interpolated between each of the measuring
points.
(c)    TSR shall be calculated by UGI using the comparative returns methodology
used by Bloomberg L.P. or its successor at the time of the calculation. The
share price used for determining TSR at the beginning and the end of the
Performance Period will be the average price for the calendar quarter preceding
the beginning of the Performance Period (i.e., the calendar quarter ending on
December 31, 2012) and the calendar quarter ending on the last day of the
Performance Period (i.e., the calendar quarter ending on December 31, 2015),
respectively. The TSR calculation gives effect to all dividends throughout the
three-year Performance Period as if they had been reinvested.
(d)    The Target Award is the amount designated for 100% (50th TSR rank)
performance. The Participant can earn up to 200% of the Target Award if UGI’s
TSR percentile rank exceeds the 50th TSR percentile rank, according to the
foregoing schedule.
(e)    At the end of the Performance Period, the Committee will determine
whether and to what extent the Performance Goals have been met and the amount to
be paid with respect to the Performance Units. Except as described in Sections 3
and 6 below, the Participant must be employed by, or providing service to, the
Company on December 31, 2015 in order for the Participant to receive payment
with respect to the Performance Units.
3.    Termination of Employment or Service.
(a)    Except as described below, if the Participant ceases to be employed by,
or provide services to, the Company before December 31, 2015, the Performance
Units and all Dividend Equivalents credited under this Grant Letter will be
forfeited.

2



--------------------------------------------------------------------------------



(b)    If the Participant terminates employment or service on account of
Retirement (as defined in Section 7), Disability (as defined in Section 7) or
death, the Participant will earn a pro-rata portion of the Participant’s
outstanding Performance Units and Dividend Equivalents, if the Performance Goals
and the requirements of this Grant Letter are met. The prorated portion will be
determined as the amount that would otherwise be paid after the end of the
Performance Period, based on achievement of the Performance Goals, multiplied by
a fraction, the numerator of which is the number of calendar years during the
Performance Period in which the Participant has been employed by, or provided
service to, the Company and the denominator of which is three. For purposes of
the proration calculation, the calendar year in which the Participant’s
termination of employment or service on account of Retirement, Disability, or
death occurs will be counted as a full year.
(c)    In the event of termination of employment or service on account of
Retirement, Disability or death, the prorated amount shall be paid after the end
of the Performance Period, pursuant to Section 4 below, except as provided in
Section 6.
4.    Payment with Respect to Performance Units. If the Committee determines
that the conditions to payment of the Performance Units have been met, the
Company shall pay to the Participant (i) Shares equal to the number of
Performance Units to be paid according to achievement of the Performance Goals,
up to the Target Award, provided that the Company may withhold Shares to cover
required tax withholding in an amount equal to the minimum statutory tax
withholding requirement in respect of the Performance Units earned up to the
Target Award, and (ii) cash in an amount equal to the Fair Market Value (as
defined in the Plan) of the number of Shares equal to the Performance Units to
be paid in excess of the Target Award, subject to applicable tax withholding.
Payment shall be made between January 1, 2016 and March 15, 2016, except as
provided in Section 6 below.
5.    Dividend Equivalents with Respect to Performance Units.
(a)    Dividend Equivalents shall accrue with respect to Performance Units and
shall be payable subject to the same Performance Goals and terms as the
Performance Units to which they relate. Dividend Equivalents shall be credited
with respect to the Target Award of Performance Units from the Date of Grant
until the payment date. If and to the extent that the underlying Performance
Units are forfeited, all related Dividend Equivalents shall also be forfeited.
(b)    While the Performance Units are outstanding, the Company will keep
records of Dividend Equivalents in a bookkeeping account for the Participant. On
each payment date for a dividend paid by UGI on its common stock, the Company
shall credit to the Participant’s account an amount equal to the Dividend
Equivalents associated with the Target Award of Performance Units held by the
Participant on the record date for the dividend. No interest will be credited to
any such account.
(c)    The target amount of Dividend Equivalents (100% of the Dividend
Equivalents credited to the Participant’s account) will be earned if UGI’s TSR
rank is at the 50th TSR percentile rank for the Performance Period. The
Participant can earn up to 200% of the target

3



--------------------------------------------------------------------------------



amount of Dividend Equivalents if UGI’s TSR percentile rank exceeds the 50th TSR
rank, according to the schedule in Section 2 above. Except as described in
Section 3(b) above, or Section 6, if the Participant’s employment or service
with the Company terminates before December 31, 2015, all Dividend Equivalents
will be forfeited.
(d)    Dividend Equivalents will be paid in cash at the same time as the
underlying Performance Units are paid, after the Committee determines that the
conditions to payment have been met. Notwithstanding anything in this Grant
Letter to the contrary, the Participant may not accrue Dividend Equivalents in
excess of $1,000,000 during any calendar year under all grants under the Plan.
6.    Change of Control.
(a)    If a Change of Control (as defined in the Plan) occurs, the Performance
Units and Dividend Equivalents shall not automatically become payable upon the
Change of Control, but, instead, shall become payable as described in this
Section 6. The Committee may take such other actions with respect to the
Performance Units and Dividend Equivalents as it deems appropriate pursuant to
the Plan.
(b)    If a Change of Control occurs during the Performance Period, the
Committee shall calculate a Change of Control Amount as follows:
(i)    The Performance Period shall end as of the closing date of the Change of
Control (the “Change of Control Date”) and the TSR ending date calculation for
the Performance Period shall be based on the 90 calendar day period ending on
the Change of Control Date.
(ii)    The Committee shall calculate a “Change of Control Amount” equal to the
greater of (i) the Target Award amount or (ii) the amount of Performance Units
that would be payable based on the Company’s achievement of the Performance
Goals as of the Change of Control Date, as determined by the Committee. The
Change of Control Amount shall include related Dividend Equivalents and, if
applicable, interest as described below.
(iii)    The Committee shall determine whether the Change of Control Amount
attributable to Performance Units shall be (A) converted to units with respect
to shares or other equity interests of the acquiring company or its parent
(“Successor Units”), in which case Dividend Equivalents shall continue to be
credited on the Successor Units, or (B) valued based on the Fair Market Value of
the Performance Units as of the Change of Control Date and credited to a
bookkeeping account for the Participant, in which case interest shall be
credited on the amount so determined at a market rate for the period between the
Change of Control Date and the applicable payment date.  Notwithstanding the
provisions of Section 4, all payments on and after a Change of Control shall be
made in cash.  If alternative (A) above is used, the cash payment shall equal
the Fair Market Value on the date of payment of the number of shares or other
equity interests underlying

4



--------------------------------------------------------------------------------



the Successor Units, plus accrued Dividend Equivalents.  All payments shall be
subject to applicable tax withholding. 
(c)    If a Change of Control occurs during the Performance Period and the
Participant continues in employment or service through December 31, 2015, the
Change of Control Amount shall be paid in cash between January 1, 2016 and March
15, 2016.
(d)    If a Change of Control occurs during the Performance Period, and the
Participant has a Termination without Cause or a Good Reason Termination upon or
within two years after the Change of Control Date and before December 31, 2015,
the Change of Control Amount shall be paid in cash within 30 days after the
Participant’s separation from service, subject to Section 13 below.
(e)    If a Change of Control occurs during the Performance Period, and the
Participant terminates employment or service on account of Retirement,
Disability or death upon or after the Change of Control Date and before December
31, 2015, the Change of Control Amount shall be paid in cash within 30 days
after the Participant’s separation from service, subject to Section 13 below;
provided that, if required by section 409A, if the Participant’s Retirement,
Disability or death occurs more than two years after the Change of Control Date,
payment will be made between January 1, 2016 and March 15, 2016, and not upon
the earlier separation from service.
(f)    If a Participant’s employment or service terminates on account of
Retirement, death or Disability before a Change of Control, and a Change of
Control subsequently occurs before the end of the Performance Period, the
prorated amount in Section 3(b) shall be calculated by multiplying the fraction
described in Section 3(b) by the Change of Control Amount. The prorated Change
of Control Amount shall be paid in cash within 30 days after the Change of
Control Date, subject to Section 13 below.
7.    Definitions. For purposes of this Grant Letter, the following terms will
have the meanings set forth below:
(a)    “Company” means UGI and its Subsidiaries (as defined in the Plan).
(b)    “Disability” means a long-term disability as defined in the Company’s
long-term disability plan applicable to the Participant.
(c)    “Dividend Equivalent” means an amount determined by multiplying the
number of shares of UGI common stock subject to the target award of Performance
Units by the per-share cash dividend, or the per-share fair market value of any
dividend in consideration other than cash, paid by UGI on its common stock.
(d)    “Employed by, or provide service to, the Company” shall mean employment
or service as an employee or director of the Company. The Participant shall not
be considered to have a termination of employment or service under this Grant
Letter until the Participant is no longer employed by, or performing services
for, the Company.

5



--------------------------------------------------------------------------------



(e)    “Good Reason Termination” shall mean a termination of employment or
service initiated by the Participant upon or after a Change of Control upon one
or more of the following events:
(i)    a material diminution in the authority, duties or responsibilities held
by the Participant immediately prior to the Change of Control;
(ii)    a material diminution in the Participant’s base salary as in effect
immediately prior to the Change of Control; or
(iii)    a material change in the geographic location at which the Participant
must perform services (which, for purposes of this Agreement, means the
Participant is required to report, other than on a temporary basis (less than 12
months), to a location which is more than 50 miles from the Participant’s
principal place of business immediately before the Change of Control, without
the Participant’s express written consent).
Notwithstanding the foregoing, the Participant shall be considered to have a
Good Reason Termination only if the Participant provides written notice to the
Company, pursuant to Section 15, specifying in reasonable detail the events or
conditions upon which the Participant is basing such Good Reason Termination and
the Participant provides such notice within 90 days after the event that gives
rise to the Good Reason Termination. Within 30 days after notice has been
provided, the Company shall have the opportunity, but shall have no obligation,
to cure such events or conditions that give rise to the Good Reason Termination.
If the Company does not cure such events or conditions within the 30-day period,
the Participant may terminate employment or service with the Company based on
Good Reason Termination within 30 days after the expiration of the cure period.
Notwithstanding the foregoing, if the Participant has in effect a Change in
Control Agreement with the Company or an Affiliate, the term “Good Reason
Termination” shall have the meaning given that term in the Change in Control
Agreement.
(f)    “Performance Unit” means a hypothetical unit that represents the value of
one share of UGI common stock.
(g)    Retirement” means the Participant’s retirement under the Retirement
Income Plan for Employees of UGI Utilities, Inc., if the Participant is covered
by that Retirement Income Plan. “Retirement” for other Company employees means
termination of employment or service after attaining (i) age 55 with ten or more
years of service with the Company or (ii) age 65 with five or more years of
service with the Company.
(h)    “Termination without Cause” means termination of employment or service by
the Company for the convenience of the Company for any reason other than (i)
misappropriation of funds, (ii) habitual insobriety or substance abuse adversely
affecting the performance of duties, (iii) conviction of a crime involving moral
turpitude, or (iv) gross negligence in the performance

6



--------------------------------------------------------------------------------



of duties, which gross negligence has had a material adverse effect on the
business, operations, assets, properties or financial condition of the Company.
8.    Withholding. All payments under this Grant Letter are subject to
applicable tax withholding. The Participant shall be required to pay to the
Company, or make other arrangements satisfactory to the Company to provide for
the payment of, any federal (including FICA), state, local or other taxes that
the Company is required to withhold with respect to the payments under this
Grant Letter. The Company may withhold from cash distributions to cover required
tax withholding, or may withhold Shares to cover required tax withholding in an
amount equal to the minimum applicable tax withholding amount.
9.    Grant Subject to Plan Provisions and Company Policies.
(a)    This grant is made pursuant to the Plan, which is incorporated herein by
reference, and in all respects shall be interpreted in accordance with the Plan.
The grant and payment of Performance Units and Dividend Equivalents are subject
to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (i) the
registration, qualification or listing of the Shares, (ii) adjustments pursuant
to Section 5(d) of the Plan, and (iii) other requirements of applicable law. The
Committee shall have the authority to interpret and construe the grant pursuant
to the terms of the Plan, and its decisions shall be conclusive as to any
questions arising hereunder.
(b)    This Performance Unit grant and Shares issued pursuant to this
Performance Unit grant shall be subject to the UGI Corporation Stock Ownership
Policy as adopted by the Board of Directors of UGI and any applicable clawback
and other policies implemented by the Board of Directors of UGI, as in effect
from time to time.
10.    No Employment or Other Rights. The grant of Performance Units shall not
confer upon the Participant any right to be retained by or in the employ or
service of the Company and shall not interfere in any way with the right of the
Company to terminate the Participant’s employment or service at any time. The
right of the Company to terminate at will the Participant’s employment or
service at any time for any reason is specifically reserved.
11.    No Shareholder Rights. Neither the Participant, nor any person entitled
to receive payment in the event of the Participant’s death, shall have any of
the rights and privileges of a shareholder with respect to the Shares related to
the Performance Units, unless and until certificates for Shares have been
distributed to the Participant or successor.
12.    Assignment and Transfers. The rights and interests of the Participant
under this Grant Letter may not be sold, assigned, encumbered or otherwise
transferred except, in the event of the death of the Participant, by will or by
the laws of descent and distribution. If the Participant dies, any payments to
be made under this Grant Letter after the Participant’s death shall be paid to
the Participant’s estate. The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates.

7



--------------------------------------------------------------------------------



13.    Compliance with Code Section 409A. Notwithstanding the other provisions
hereof, this Grant Letter is intended to comply with the requirements of section
409A of the Internal Revenue Code of 1986, as amended, or an exception, and
shall be administered accordingly. Any reference to a Participant’s termination
of employment shall mean a Participant’s “separation from service,” as such term
is defined under section 409A. For purposes of section 409A, each payment of
compensation under this Grant Letter shall be treated as a separate payment.
Notwithstanding anything in this Grant Letter to the contrary, if the
Participant is a “key employee” under section 409A and if payment of any amount
under this Grant Letter is required to be delayed for a period of six months
after separation from service pursuant to section 409A, payment of such amount
shall be delayed as required by section 409A and shall be paid within 10 days
after the end of the six-month period. If the Participant dies during such
six-month period, the amounts withheld on account of section 409A shall be paid
to the personal representative of the Participant’s estate within 60 days after
the date of the Participant’s death. Notwithstanding anything in this Grant
Letter to the contrary, if a Change of Control is not a “change in control
event” under section 409A, any Performance Units and Dividend Equivalents that
are payable pursuant to Section 6 shall be paid to the Participant between
January 1, 2016 and March 15, 2016, and not upon the earlier separation from
service, if required by section 409A.
14.    Applicable Law. The validity, construction, interpretation and effect of
this Grant Letter shall be governed by and construed in accordance with the laws
of the Commonwealth of Pennsylvania, without giving effect to the conflicts of
laws provisions thereof.
15.    Notice. Any notice to UGI provided for in this Grant Letter shall be
addressed to UGI in care of the Corporate Secretary at UGI’s headquarters, and
any notice to the Participant shall be addressed to such Participant at the
current address shown on the payroll of the Company, or to such other address as
the Participant may designate to the Company in writing. Any notice shall be
delivered by hand, sent by telecopy or enclosed in a properly sealed envelope
addressed as stated above, registered and deposited, postage prepaid, in a post
office regularly maintained by the United States Postal Service.
IN WITNESS WHEREOF, UGI has caused its duly authorized officers to execute and
attest this Grant Letter, and the Participant has executed this Grant Letter,
effective as of the Date of Grant.


UGI Corporation
Attest




By:                        
Jessica A. Milner                 Monica M. Gaudiosi
Assistant Secretary              Vice President and General Counsel,
Secretary    



8



--------------------------------------------------------------------------------



I hereby acknowledge receipt of the Plan incorporated herein. I accept the
Performance Units described in this Grant Letter, and I agree to be bound by the
terms of the Plan, and this Grant Letter. I hereby further agree that all the
decisions and determinations of the Committee shall be final and binding on me
and any other person having or claiming a right under this grant.


                    
John L. Walsh

9



--------------------------------------------------------------------------------




EXHIBIT A


UGI CORPORATION
PERFORMANCE UNIT PEER GROUP


RUSSELL MIDCAP UTILITIES
(EXCLUDING TELECOMS)
as of 1/1/2013





A-1

--------------------------------------------------------------------------------




AES Corp. (AES)
AGL Resources (AGL)
Alliant Energy (LNT)
Ameren Corporation (AEE)
American Water Works (AWK)
Aqua America Inc. (WTR)
Atmos Energy (ATO)
Calpine Corp. (CPN)
Centerpoint Energy (CNP)
CMS Energy Corp. (CMS)
DTE Energy Co. (DTE)
Edison International (EIX)
Energen Corp. (EGN)
Entergy Corp (ETR)
Great Plains Energy (GXP)
Hawaiian Electric (HE)
Integrys Energy (TEG)
ITC Holdings Corp. (ITC)
MDU Resource Group (MDU)
National Fuel Gas Co. (NFG)
NiSource Inc. (NI)
Northeast Utilities (NU)
NRG Energy (NRG)
NV Energy Inc. (NVE)
OGE Energy Corp. (OGE)
ONEOK Inc. (OKE)
Pepco Holdings (POM)
Pinnacle West Capital Corp. (PNW)
PPL Corporation (PPL)
Questar Corp. (STR)
Scana Corp. (SCG)
Sempra Energy (SRE)
Teco Energy Inc. (TE)
UGI Corporation (UGI)
Vectren Corp. (VVC)
Westar Energy, Inc. (WR)
Wisconsin Energy (WEC)
XCEL Energy Inc. (XEL)






A-1